Title: To Thomas Jefferson from Thomas Elder, [ca. October 1785]
From: Elder, Thomas
To: Jefferson, Thomas



Hond. Sir
[Edinburgh, ca. Oct. 1785]

Dr. Lyons being just about to Step aboard a Ship bound to Amsterdam, on his way to Paris, have embraced so favourable an opportunity of droping you a few lines. If his departure had not been so sudden I should have wrote more at large.—I suppose you have been informed of Colo. Randolphs two Sons being at the University of this place in pursuit of those branches of Literature to be acquired here, and likewise that it will merit your attention how they are like to Succeed. With regard to Tom I think he bids fair for becoming a Worthy and Virtuous Character, and whose conduct even at his early period of life denounce both the Scholar and the Gentleman. But it is to be feared that the Stamina of his constitution are not vigorous enough for those exertions necessary for making the most distinguished figure in life. His brother is one of those easy characters neither too much elevated by prosperity nor depress’d by adversity. When he applies he is equal to the general run of boys, but it is not so easy for him to fix his attention on any Subject for a due length of time. He is looked upon here as a good natured facetious fellow, who studies mankind more than his brother.—Their Cousin Archie Randolph is a young man of an open, generous and candid turn of Mind, which if carried too far and not properly under the regulation of sound judgment may lay him open to the artful and designing. It is a pity that love of dress and of those accomplishments which are only exterior should be so often incompatable with those real improvements of mind most worthy of pursuit. Should take it kind if you can spare a few minutes in droping them a little of your good council, which no doubt in regard to the respectability of your character will have due weight with them. If Tom Randolphs health is not better established by the return of the Spring he is advised to try the climate of France, and should be glad of your opinion on that head. By late letters from Virginia, Colo. Cary and Colo. Randolph enjoy their usual State of health. From a letter dated Boston from Mrs. Randolph we find that she is on the mending hand, and likely to have a compleat recovery. And have the honour to be Sir wt. great respect your very obedt. humble servt.,

Thos. Elder

